 282DECISIONSOF NATIONAL LABORRELATIONS BOARDference therewith arising from conduct which, in an unfair practiceproceeding, would also be held violative of the Act."This rational-ization is just not logical.It says that unfair labor practices willnot be considered in an objections case, because it encroaches uponthe General Counsel's statutory authority; but it also says that, ifsuch conduct constitutes substantial interference with the election, itwill be considered in objections cases. If the Board's rule were to bebased upon the General Counsel's statutory authority in unfair laborpractice procedures, it seems to me that he has the same authority toissue complaints with respect toallunfair labor practices.It cer-tainly will never be clear under the majority position where the divin-ing rod will find water and where it will not.The Hurley Company, Inc.andInternational Brotherhood ofPulp, Sulphite and PaperMillWorkers, AFL-CIO,Petitioner.CaseNo. 26-RC-1392 (formerly 15-RC-3095).February 15,1961SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a Decision and Order Directing a Hearing issued bythe Board on May 13, 1960,' a hearing was held on June 29, 1960,before Ray E. Breckenridge, hearing officer, at Camden, Arkansas, toresolve thematerialand substantialissues offact raised in connectionwith Petitioner's objections Nos. 1 and 2 2All parties appeared andparticipated at the hearing.Full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing onthe issueswas afforded all parties.On July 20, 1960, the hearing officer issued and served upon theparties his report and recommendation attached hereto, in which hefoundthat the objections had merit, and recommended that they besustained and that a new election be held. The Employer filed timelyexceptions to certain findings and the recommendation of the hearingofficer.The Board has reviewed the hearingofficer'sruling made at thehearing and finds that no prejudicial error was committed.The3Not published in NLRB volumes.2In the above Decision and Order the Board panel(Members Rodgers,Jenkins, andFanning),in the absence of exceptions thereto, adoptedpro formathe Regional Director'srecommendations that objections Nos. 3 and 5 be overruled,that objection No. 13 of thechallenged ballots be sustained,and 1 challenge be overruled.As to objectionNo. 4, in-volving a preelection speech urging the employees to rejectthe Petitioner, the Boardfound that the "statements contained therein, when read in thecontext ofthe speech asa whole, were privileged expressions"and insufficient to interfere with the free choice ofthe employees in the election.130 NLRB No. 43. THE HURLEY COMPANY, INC.283Board has considered the hearing officer's report, the Employer's ex-ceptions thereto, and supporting brief, and hereby adopts the con-clusions and recommendation of the hearing officer with the additionsand modifications noted below.In adopting the conclusions of the hearing officer we are relyingnot only upon his findings that certain employees were interviewed intheir homes and in the Employer's office for the purpose of urgingthem to reject the Petitioner, but also upon his findings that at leastsix employees were interrogated by the Employer regarding organiza-tional and other matters at various places in the plant during thecritical period.3In our opinion the combined interviews and discus-sions in question were evidence of a systematic technique of inter-viewing, and the cumulative effects of such interviewing interferedwith the employees' free choice in the selection of a collective-bargaining representative."Accordingly, we shall adopt the hearingofficer's recommendation that the above objections be sustained, thatthe election be set aside, and that a new election be held.[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]MEMBERS DODGERS 5 and KIMBALL, dissenting :We are unable to agree with the majority's adoption of the hearingofficer's findings and conclusions that the combined interviews anddiscussions enumerated in his report,as well as others indicated bythe record, interfered with the free choice of the employees and thatthe conduct described was sufficient to warrant setting the electionaside.8Although the hearing officer in making his recommendation apparently relied onlyupon the interrogations of the Employer of William Waller, William Alexander, KentRyden, and Lewis Alexander, his report and the record show that similar interrogationstook place with employees Herbert Olvey and George Elliott.We have considered and arerelying upon the interrogations with these latter two employees, as well as the Employer'sgeneral admission that he interviewed a "substantial" number of employees in the unit"either at the plant or various employees' homes."4 ,SeePeoria Plastic Company,117 NLRB 545, 547. In its exceptions the Employercontends that none of the employees interrogated were shown by the record to be in anyway coerced.We find no merit in this contention. It is well established that the test ofwhether the individual employees involved were improperly influenced is not determinedfrom the subjective testimony of the employees involved, but whether it appears that onthe basis of all the objective circumstances, such as we have found here, the freedom ofchoice of the employees could have been reasonably interfered with.SeePinkerton'sNational Detective Agency, Inc.,124 NLRB 1076, 1077, footnote 3.San Diego Glass andPaintCo, 117 NLRB 59, 61. Under the circumstances, we find it unnecessary to decidewhether or not such interrogations also involved direct or implied promises of benefits.6Member Rodgers, for the reasons stated in his dissent inPeoples Drug Stores, Inc.,and Peoples Service Drug Stores,119 NLRB 634, 637-638, andPlant City Welding andTank Company,119 NLRB 131, 135, footnote 9, would further hold that the Employershould have the same rights of free speech as the Union, and the mere urging of employeesto reject the Union in so-called loci of managerial authority or in the employee's homeregardless of the number involved should not be a basis for upsetting an electionHow-ever,assumingthe validity of the doctrine for purposes of this case, for thereasons setforth herein, he is of the opinion that the majority has misapplied -the doctrine. 284DECISIONSOF NATIONALLABOR RELATIONS BOARDThe majority found that the Employer interrogated at least sixof the employees in the unit.Upon examination of these six"interro-gations" we note that of the two employees called to the office, onewas called admittedly for a legitimate business reason and the otherwas not in fact interrogated.All ofthe remaining took place, forthe most part,during working hours at the employees'work areas,or on their own time in an area in which they were accustomed tobeing.In fact, two of the incidents in question involved conversa-tions initiated by employees themselves.While we agree that intwo instances(Wallerand Elliott),the conversations went in someaspects beyond a mere expression of Employer opinion, these instanceswere in our opinion isolated and, under the circumstances,insufficientto warrant setting the election aside sIn adopting the conclusions of the hearing officer the majority alsorelied upon the latter's findings that certain employees were inter-viewed at their homes and in the Employer's office for the purpose ofurging them to reject the Petitioner.In finding these interviews toconstitute a basis for setting the election aside, we believe the hearingofficermisapplied the doctrine ofPeoria PlasticCo.,'also cited bythe majority.This doctrine holds that where an employer engagesin a technique of calling upon all or a majority of the employees inthe unit, individually,in the employer's office, or in their homes, suchconduct is sufficient to interfere with the free choice ofa bargainingrepresentative,regardless of whether or not the employer's actual re-marks are coercive in character.However, in the present case, unlikePeoria Plastic Co., supra,the Employer's representatives admittedlycontacted in this manner only 6 of the 45 employees in the unit.Accordingly,we conclude that the total conduct of the Employer'srepresentatives was insubstantial in its effect, if any, upon the em-ployees' free choice in the election.Therefore,we would not set theelection aside but would, instead,certify the results.6 SeeThe Liberal Market, Inc.,108 NLRB 1481, 1485.7117 NLRB 545, 547, seealsoMrs. Baird's Bakeries,Inc.,114 NLRB 444, 445-446HEARING OFFICER'S REPORT ON OBJECTIONS TO ELECTIONPursuant to a "Stipulation for CertificationUpon ConsentElection," executed onNovember 20, 1959, anelection was conductedby theRegionalDirectoron Decem-ber 3,1959, among certain employees at the Employer's Camden, Arkansas,plant.At the conclusionof the election the partieswere furnished with a tally ofballotsshowing that there were approximately 45 eligible voters, that 57 ballots were castof which 15 were forPetitioner, 28 were against Petitioner,and 14 were challenged,a numbersufficient to affect theresults of the election.On December 7, 1959,Petitioner filed certain objectionsto the election.TheRegional Directorthereafterinvestigated the challengesand the objections and onMarch 4, 1960,issuedand duly served upon the parties his report on challengedballots and objections to election, in whichhe recommended sustaining13 challenges,overruling 1 challengeby the Employer, and furtherrecommended that certain ofPetitioner's objections be sustained and the election set aside.The Employerfiled exceptionsto theRegionalDirector'sfindings and recom-mendations as to the objections. THE HURLEY COMPANY, INC.285On May 13, 1960, the Board issued its order directing hearing, which orderdirected that evidence should be taken at said hearing with respect to issues raisedby Petitioner's objections Nos. 1 and 2.Pursuant to the Board's order and theRegional Director's order scheduling hearing, a hearing was held on June 29, 1960,at Camden, Arkansas, before the hearing officer.The Petitioner and the Employertogether with the Regional Director were represented by counsel and were givenfull opportunity to present evidence, to examine and cross-examine witnesses, andto argue and set forth their positions orally and by written memorandum to thehearing officer.'Upon the entire record in the case, including counsel's arguments and testimonyof the witnesses, and from my observations of the demeanor and manner of thewitnesses,Imake the following findings, conclusions,and recommendations asdirected by the Board's order.FINDINGS OF FACTObjections Nos. 1 and 2 form the basis for the hearing and, as they are closelyrelated, will be treated together.They read as follows:Objection No. 1:The owner of the plant, Mr. Wallace Hurley, and his son, Bill Hurley bothtalked to individual employees in and about the plant, urging them to rejectthe Union.This conduct was calculated to interfere with the free choice ofthe employees, in the election.Objection No. 2:During these discussions with individual employees, the owner of the plant,Mr. Wallace Hurley, and his son, Bill Hurley, interrogated the individual em-ployees,made promises of benefit, and made coercive and intimidatory state-ments to the individual employees.Petitioner's BusinessAgent Wayne Glenn testified that on November 20, 1959, arepresentation hearing had been scheduled in this matter, and that pursuant to suchscheduled hearing he and 10 to 15 of the employees in the unit concerned appearedand were present at the time that the instant stipulation agreement was entered intoin lieuof the hearing.Glenn testified that after the matter of the election had beenthoroughly discussed and all matters agreed upon by the parties, but before thestipulation agreement itself had been completed and executed, some rather heatedrepartee took place between he and Employer Superintendent Bill Hurley in whichHurley stated in a loud and angry voice audible to the employees present that theEmployer "already knew how 70 percent of them were going to vote and by the timethe election is held we will know how all of them are going to vote." Inasmuch asGlenn further testified that shortly after this outburst, both parties executed thestipulation agreement, and inasmuch as this particular matter was not treated specif-ically by the Regional Director in his report on objections, I conclude that this mattercannot be considered as basis for setting aside the election within the rule statedby the Board in F.W. Woolworth Company.2Wallace Hurley, Sr., president, general manager, and part owner of the Employer,in his testimony admitted that between November 20, the date the stipulation agree-ment was entered into, and December 3, 1959, the date of the election, he personallyinterviewed individually a substantial number of the employees in the unit.Suchinterviews were in addition to addressing all employees in a group during this period.Hurley stated that though he "wouldn't say that I talked to a majority of them, . . .I talked to a good many of them." Hurley stated that such individual interviewswere engaged in by him either at the plant or at various employees' homes.Hurley admitted that during the 2-week period prior to the election he personallyvisited four named employees at their homes and probably visited a fifth employee,although he could not recall the fifth person's name.He testified that the purposeof these visits to employees' homes was to discuss the coming election, to sell themon the idea of the Company, and to encourage them to "vote with the Company."Except for the above, no evidence was otherwise introduced pertaining to the exact'Although there are several errors in the transcript (which was received on July 15),one in particular should be noted.By telegram dated July 15, 1960, Petitioner by way ofmotion moved that line 2, p 103, of the transcript where it states "November 13," shouldread "November 30 " Counsel for General Counsel and counsel for Employer were givencopies of said telegram and counsel for General Counsel agreed to the correction.Thehearing officer's notes taken at the hearing confirm that the proper date stated wasNovember 30The hearing officer hereby corrects the record accordingly.2 109 NLRB 1446, 1447. See alsoThe Great Atlantic & Pacific TeaCo., 101 NLRB 1118. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubject matter of said conversations with employees at their homes.Therefore, Iconclude that thereisnoevidence that coercive statements were made to suchemployees by Hurley, Sr., during his visits to their homes.Hurley also admits telephoning several of the "temporary employees" 3 on Decem-ber 2 and 3, the purpose of which he stated was, "I wanted them to know that I wasinterested in their voting for the Company," and to encourage them to appear atthe polls.Hurley denied or at least did not recall having telephoned any employeesother than temporary employees whose ballots were challenged.Nevertheless, employee Shelby Drummond testified credibly that Hurley, Sr., hadtelephoned her before the election on December 3 and encouraged her to come into vote, stating to her, "I hope you make the right decision."Drummond does notappear to have been a "temporary employee" and her vote was not challenged.Wallace Hurley also testified that during the preelection period he had interviewedemployee William Alexander at his office in the plant and admitted that during thisconversation the Union was discussed and under rigorous cross-examination admittedthat he had asked Alexander how the latter thought the "election was going to go."Employee William Alexander testified credibly that just a few days before theelection he had telephoned Hurley at Hurley's request one evening after regularworking hours.Hurley, who was at his office in the plant, instructed Alexander to"drop by the plant."Alexander obeyed these instructions and went to Hurley, Sr.'soffice that evening where Hurley interviewed him privately and initiated a discussionabout the impending election and generally discussed working conditions at the plantand compared them with other union plants,Alexander testified without contra-diction that Hurley asked him, "Why did the election come up like it did, why thepeople pulled it without letting him know anything about it," and asked him "howhe thought the election was going to go."Alexander further testified that duringthis afterhours' interview, after having enumerated the benefits the Employer pro-vided for its employees, Hurley stated that if the Union got in, the Employer wouldno longer retain employees when work in their classification became slack as he haddone in the past and that when regular employees were laid off they would have todraw unemployment compensation rather than draw regular weekly wages from theEmployer as an advance against future overtime earnings.Under cross-examinationAlexander admitted that he could not definitely state with regard to the above twobenefits whether Hurley said hewould notcontinue such benefits following a unionvictory orwould not be able tocontinue such procedures.In this regard Hurley testified with regard to his conversation with William Alex-ander that he did discuss the matters of advance pay and the Employer's practice ofretaining employees during slack periods by assigning them to various cleanup andmaintenance duties but stated that he merely compared this past practice with whathe understood to be the practice in other union plants.As to these two matters, Iconclude that they were discussed during this interview but cannot conclude that theywere specifically made the subject of a threat of loss of benefits conditioned on theUnion's election success although Alexander was left with that impression 4 It doesnot appear any subject other than the impending election was discussed during thisinterview.Another employee, Levis Alexander, testified credibly that one evening a fewdays prior to the election he was working in the darkroom at the Employer's plantdeveloping some pictures of his own.5While alone in the darkroom that nightWallace Hurley, Sr., entered the darkroom and engaged him in conversation relatingto the election campaign.Employee Alexander testified without contradiction thatHurley asked him how he felt about the Union, to which he replied that he wasstrictly in favor of the Union.6Employee Alexander also testified without contra-diction that during this conversation. Hurley, Sr., stated "that if the Union gotvoted in, he would take it for granted that we didn't appreciate all he had done for usand for the plant" and that he would not endeavor to increase his business or improvehis plant thereafter.Employee Alexander further testified that he and Hurley, Sr.,discussed the pros and cons of the Union and that Hurley stated that bindery em-'To wham challenges were sustained by the Regional Director4Employee William Alexander impressed me as being n completely honest and truthfulwitness who did his best to answer all questions accuratelyWallaceHurley,in com-parison, was an evasive witness who throughout his testimony pleaded lack of recollectionor lack of knowledge.s It appears the Employer permitted employees to utilize the company darkroom equip-ment on their own time to develop and print personally owned pictures"Hurley.Sr, admitted generally on cross-examination that lie"sometimes had askedemployees how they felt about the Union " THE HURLEY COMPANY, INC.287ployees at the plant were being paid the standard union wage, that larger yearbookcompanies weren't union, and he "didn't see why we should be."Employee George Elliott testified that on November 25, about 10 to 15 minutesbefore quitting time, Wallace Hurley, Sr., initiated a conversation with him where hewas working in the camera room of the plant. He stated that no one else was nearby.Elliott stated that on that occasion Hurley, Sr., brought up the question of the electionand recounted briefly some of the benefits employees enjoyed under present prac-tices.Hurley asked him "why he thought the employees wanted a union" and askedhim "if he felt that the reason was that some employees had been passed over foradvancement."Elliott stated that he agreed that employee security may have been afactor and further stated that he told Hurley the employees were not so concernedwith "what he had done but what he could do."Thereafter, on the morning of the election, Elliott testified that Hurley, Sr.,stopped him in a hallway shortly before noon and told him, ",I believe we canhave all the things you say you want without a union." 7Employee William Waller testified credibly that a few days before the electionwhile he was at work in the stripping room, he stopped Plant Superintendent BillHurley 8 and stated to Hurley that he had heard rumors that the Company intendedto fire him due to his activities with the Union and asked Hurley if this rumor wastrue.Hurley stated that it wasn't so but then asked Waller if he knew who didstart the Union, to which Waller stated in reply that "I don't know who started theUnion but if I did, I wouldn't tell you."To this, Hurley replied that he wanted totalk to Waller some more about this but Waller did not recall any such furtherconversation.9Employee Waller testified that the day after the Employer's campaign letter hadbeen sent to employees,10 Wallace Hurley, Sr., engaged him in private conversationin the negative room of the plant during working hours.Hurley inquired as towhether he had received the letter and thereafter entered into a presentation of theEmployer's view much as previously expressed in the Employer's speech to em-ployees and in the letter in which he recounted the history of the plant and benefitspresently enjoyed by employees.Waller testified that Hurley, Sr., then asked himfor his views about the reason for employee dissatisfaction.Following some dis-cussion of this subject, Hurley, Sr., advised him that he had been building thisbusiness and he wanted the business to expand and "when he got the business builtup that he intended to rectify conditions so that the employees wouldn't want aUnion." 11Waller testified further that on the morning of December 3 Hurley, Sr.,came to the entrance of the bindery where he was working and told him, "Bill, youstillhave until 3 o'clock 12 to change your mind," to which Waller stated that heasked Hurley if the latter knew how he was boing to vote, to which Hurley stated,"No, but I think you are on the fence."Employee Kent Hyden 13 testified credibly and without contradiction that he hadbeen telephoned by Superintendent Bill Hurley and requested to come to the plantto discuss whether he would continue drawing regular wages as an advance or cease"borrowing" in this fashion and rely on unemployment compensation.As a result,Hyden stated he went to Superintendent Bill Hurley's office during the morning ofNovember 23 where they discussed the question of advance pay as opposed to unem-ployment compensation in lieu thereof.Hyden stated that he asked Hurley, "If Iwould draw unemployment compensation, would that hurt my status with the7On cross-examination Hurley, Sr., stated that though he remembers talking with Elliottin the hallway, he didn't recall what he said.Therefore, I credit Elliott throughout.8 Also referred to as Wallace Hurley, Jr.6 This conversation was undenied as Superintendent Bill Hurley did not testify.There-fore, I credit Waller.70 Letter of December 1, 1959.liHurley, Sr., admitted having the conversation with Waller recounted above but statedthat as he recalled the conversation, he told Waller that "the Employer had good condi-tions that did not require union representation and that as he got in better financial con-dition it was their hope and desire to make these conditions better,to continue to improvethein."Hurley admits having asked Waller what the reason for employee dissatisfactionwas.Therefore, I conclude on the basis of Waller's credible rtestimony that Hurlov toldWaller, in stating the Employer's opposition to having the Union, that the Employer"intended to improve conditions in the future so that employees would not want a union."This I conclude is an implied promise of benefit.12The time the polls opened.13A regular employee, who voted without challenge in the election although in layoffstatus, drawing "advance payroll" during the preelection period 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany," to which he stated Bill Hurley replied, "You know this thing that iscoming up within a week or so; we can better tell you after that."Hurley thenasked hun how he felt about "this thing that was coming up," to which Hydenreplied, "I have a lot of time to think about it while I am laid off."Although itdoes not appear that the words "union" or "election" were specifically mentionedduring this conversation, Hyden stated that the only thing that could have beenreferred to was this matter of the union election. I conclude that as the electionwas held 10 days later, Hyden's inference from Hurley's conversation would seemlogical and reasonable and I draw the same inference.Employee Herbert Olvey testified that during the week of November 30 he engagedWallace Hurley, Sr., in conversation at the plant during working hours.Duringthis conversation Olvey testified initially that he asked Hurley how far he couldprogress if the Union didn't get in, to which he stated Hurley replied, "Eventuallyyou can work your way to $2 an hour." However, on cross-examination by CounselforGeneral Counsel, he was shown an affidavit he had given a Board agent inJanuary 1960 and, after seeing the affidavit, stated that it was Hurley, Sr., whostated, "If the Union doesn't go through you can work your way up to $2 an hour."Employee Olvey indicated that he had been confused as to who had made thestatement but thought that it was Hurley, Sr.He further stated under examinationby General Counsel that Hurley, Sr., had said something to him about, "If theUnion would go through, that we could expect 100 an hour raise and then fromthen on if you get a raise, it had to be through the Union," but was not sure whetherthis statement was made during his individual conversation with Hurley or whetherthis was a statement made by Hurley in his speech to the whole group of employees.As to that portion of Olvey's account relating to whether he or Hurley, Sr., made thestatement conditioning the raise to $2 an hour upon the defeat of the Union, Iconclude that Olvey's confusion on this point was such that no definite finding canbe made either way regarding the author of that statement.However,WallaceHurley, Sr., himself testified that in his conversation with Olvey, Olvey had askedhim how far he could advance to which he replied that he could advance to $2an hour in his present classification, which was a standard wage for a journeymanbinderman, and denies that he conditioned the advance to $2 an hour on anything.He refused to say that there wasno mentionof the Union or theelection during hisconversation with Olvey, only that the Union had nothing to do, in fact, withwhether Olvey would have progressed to $2 an hour.On cross-examination, how-ever,Hurley admitted that progress to the $2 an hour rate was not necessarilyautomatic and that the rate of progression would depend, in part, upon theability of the individual concerned and further stated that although such wageschedules of advancement are normally worked out between the individual andhimself or his son, this was the first time Olvey had ever asked him about gettinga wage schedule.Also on cross-examination Hurley, Sr., stated that in his con-versation with Olvey, he told Olvey that "The rumor was that if the Union got in,they were promising a 100 an hour raise." Therefore, I conclude on the basis ofWallace Hurley, Sr.'s testimony that the outcome of the union election was thesubject in his discussion with Olvey and that it was in this conversation that hetold Olvey that the Union was promising a 10-cent an hour raise rather than inhis speech.From that I further conclude that regardless of whether Olvey askedthe question of how far he would progress if the Union was unsuccessful, or whetherHurley, Sr., himself made the statement that "If the Union did not get throughOlvey could raise himself to $2 an hour" the necessary inference in either eventwould be that Olvey's wage scale would, in effect, be conditioned upon the outcomeof the election and with greater benefit accruing to him should the Union be de-feated.In making this inferential conclusion, I rely on the fact that though Olveywas confused on this point, he impressedme ashaving made every effort to recountaccurately and impartially the conversation which transpired between him andHurley, Sr. In contrast with Olvey's earnest endeavor to be accurate and impartialin his testimony, Hurley, Sr.'s testimony was marked by consistent lapses of mem-ory and a tendency to avoid specific answers or specificdenials.Accordingly, inas-much as much of Olvey's testimony is in fact corroborated by Hurley, Sr.'s, ad-missions on cross-examination, I conclude that Olvey's version of this conversationwas generally accurate.ConclusionsDecisions of the Board have consistently followed the theory that Employersinvolved in a representation election should be permitted complete freedom to exer-cise the uncoerced and unrestricted freedom of choice guaranteed them by the Act. THE HURLEY COMPANY, INC.289The Board has held, moreover, that although the provisions of Section 8(c) ofthe Act prevent the Board from treating as evidence of unfair labor practices theso-called "privileged" expression of views, opinions, and predictions which containno threats of reprisals or promises of benefit, that the provisions of Section 8(c)do not prevent the Board from finding in a representation case that an Employer'sexpression of views, regardless of whether privileged under Section 8(c), may infact have so interfered with an employee's freedom of choice in an election so as torequire such election to be set aside.14Again, it is well established that the Board will not attempt to examine the sub-jective reaction of employees to alleged interference, but will concern itself withwhether the specific acts reasonably tend to interfere with the free choice ofrepresentative.''The Board has on frequent occasions held in setting aside elections that wherethe conduct and statements of Employers, regardless of the coercive tenor of thestatements in themselves, establish a technique of expressing to employees individ-ually its antiunion animus and encouraging a given election result, the use of sucha technique may reasonably be found to constitute interference with the requisite"laboratory conditions" for the conduct of the election.In this instance the Employer's president himself admits to have personally inter-viewed individually a substantial number of employees in the unit in addition tohaving delivered an antiunion address to assembled employees and the distributionof letters to all employees to the same effect.The Employer himself admits visitingthe homes of five employees for the sole purpose of urging the Employer's positionand encouraging them to vote against the Union during the period immediatelypreceding the election. I conclude that as part of the same program, Hurley, Sr.,called at least one employee into his office at other than regular working hours forthe sole purpose of urging the Employer's position and encouraging a vote againstthe Union.Hurley, Sr., again in privacy and at other than regular working hours,interviewed still another employee with a view toward influencing the employee'svote.In addition to this, the Employer telephoned other employees on the day ofthe election to encourage their voting in accordance with the Employer's desireand that at least one of these was an employee who voted without challenge. Thus,at least 8 of the 45 eligible voters were individually interviewed in private at otherthan normal working hours and work place by Wallace Hurley, Sr., with the objectof influencing their votes.In addition to the activities of Hurley, Sr., in not only seeking out employees toindividuallypresent the Employer's position,Hurley availed himself of everypossible opportunity to similarly present his position and make known his desireas to the election result by discussing such matters with still other employees attheir work stations or any other time that opportunity presented itself.The plant superintendent, Bill Hurley, similarly at times engaged in similar con-duct.Therefore, I conclude that regardless of the coercive or uncoercive tenor ofthe actual statements made by the two Hurleys, the evidence of a program ofindividual interviews is clear, which technique I conclude, in and of itself, createdan atmosphere of coercion or interference with the employees' opportunity toexercise free choice in choosing or not choosing a collective-bargaining representativewhich warrants setting aside the election.Such a pattern or technique has fre-quently been held by the Board to constitute grounds for setting aside an election.Mrs. Baird's Bake,ies.16The hearing officer further concludes that the interrogation of employees WilliamWalter,William Alexander, Kent Hyden, and Levis Alexander by Wallace Hurley,Sr., and his son, Superintendent Bill Hurley, regarding their union sympathies andthe identity of the employee leader of the Union, during a period so closely precedingthe date of the election, constituted interference of a type sufficient to warrant settingaside the election.17[Recommendations omitted from publication.]14Hicks-Hayward Company,118 NLRB 69515L C Ferguson,et al, d/b/a Shovel Supply Company,118 NLRB 315-316;South-eastern MotorTruck Lines, Inc,112 NLRB 601, 604.16 114 NLRB 444, 446; FN. Calderwood, Inc,124 NLRB 1211;Peoria Plastic Com-pany,117 NLRB 545;Radiant Lamp Corp,116 NLRB 40, 43,Carter-Lee Lumber Com-pany,119 NLRB 1374, andJasperWoodProducts Co., Inc.,123 NLRB 2817 Lakeheld Manufacturing Co.,105 NLRB 952.597214-61-vol. 130-20